FILED
                           NOT FOR PUBLICATION
                                                                            OCT 25 2019
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


VIOREL ANGHELOIU, Dr.,                           No.   18-35550

              Plaintiff-Appellant,               D.C. No. 3:17-cv-05891-BHS

 v.
                                                 MEMORANDUM*
PEACEHEALTH, a Washington
corporation,

              Defendant-Appellee.


                    Appeal from the United States District Court
                      for the Western District of Washington
                    Benjamin H. Settle, District Judge, Presiding

                           Submitted October 22, 2019**
                               Seattle, Washington

Before: CLIFTON and IKUTA, Circuit Judges, and RAKOFF,*** District Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Jed S. Rakoff, United States District Judge for the
Southern District of New York, sitting by designation.
      Viorel Angheloiu, M.D., appeals from the district court’s order dismissing

his case and compelling arbitration, as well as denying his other motions. We have

jurisdiction under 28 U.S.C. § 1291 and 9 U.S.C. § 16(a)(3). See Johnmohammadi

v. Bloomingdale’s, Inc., 755 F.3d 1072, 1074 (9th Cir. 2014).

      The district court did not err in compelling arbitration because Angheloiu’s

Employment Agreement contains a valid agreement to arbitrate that covers the

dispute at issue. See Chiron Corp. v. Ortho Diagnostic Sys., Inc., 207 F.3d 1126,

1130 (9th Cir. 2000). The agreement to arbitrate is not procedurally

unconscionable. See Zuver v. Airtouch Commc’ns, Inc., 103 P.3d 753, 759 (Wash.

2004). Angheloiu had ample time to review the Employment Agreement and seek

legal advice: PeaceHealth gave Angheloiu the Employment Agreement in

December 2008, his start date was not until February 2009, and there is no

evidence PeaceHealth pressured Angheloiu to sign and return the Employment

Agreement quickly. Nor were the arbitration provisions in the Employment

Agreement “hidden in a maze of fine print.” Torgerson v. One Lincoln Tower,

LLC, 210 P.3d 318, 322 (Wash. 2009).

      The Employment Agreement does not incorporate the Recruitment

Agreement by reference or otherwise. And even if we read the Employment

Agreement and Recruitment Agreement together, the Recruitment Agreement’s


                                         2
jurisdictional provision does not override the agreement to arbitrate in the

Employment Agreement; rather, we would read that jurisdictional provision as

applying, for example, when the parties seek to confirm or contest an arbitration

award in a court of law. See 9 U.S.C. §§ 9, 10; Realm, Inc. v. City of Olympia, 277

P.3d 679, 681 (Wash. 2012) (“When contract provisions seem to conflict, we will

harmonize them with the goal of giving effect to all provisions.”).

      Because Angheloiu must pursue his claims in arbitration, we need not decide

whether the district court abused its discretion in denying Angheloiu’s motion to

compel discovery or for sanctions. See 9 U.S.C. § 4.

      AFFIRMED.




                                          3